         Case 1:19-cv-00719-GHW Document 76 Filed 01/21/21 Page 1 of 2

             LEE LITIGATION GROUP, PLLC
                              148 WEST 24TH STREET, 8TH FLOOR
                                       NEW YORK, NY 10011
                                         TEL: 212-465-1188
                                         FAX: 212-465-1181
                                    INFO@LEELITIGATION.COM
WRITER’S DIRECT:       (212) 465-1188
                       cklee@leelitigation.com
                                                                                   January 21, 2021

Via ECF
The Honorable Gregory H. Woods, U.S.D.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

               Re:     Sullivan, Jr. v. Doctor's Associates LLC et al
                       Case No. 19-cv-00719
                       Motion to Compel Discovery

Dear Judge Woods:

        We are counsel to Plaintiff in the above-referenced matter. Pursuant to Fed. R. Civ. P. 37
and Your Honor’s individual rules, we write to request a pre-motion conference regarding
Plaintiff’s anticipated motion to compel Defendants to (1) schedule a deposition and (2) meet and
confer regarding its discovery deficiencies.

        As the Court made perfectly clear at today’s conference, discovery has not been stayed
notwithstanding Defendant’s anticipated motion to dismiss. Nevertheless, Defendants’ counsel
Jason Mizrahi is making disingenuous excuses to delay this. We contacted him to schedule the
deposition of Defendant Manchanda, asking for dates when he would be available. But Mr.
Mizrahi refused to so much as discuss this on the grounds that paper discovery is still outstanding.
Indeed it is, given the discovery deficiencies in Defendants’ production. However, Plaintiff
believes that what he has obtained so far suffices for the deposition of Defendant Manchanda. This
is Plaintiff’s call to make. Defendants are in no way prejudiced by Plaintiff’s willingness to depose
Defendant Manchanda before Defendants’ discovery deficiencies are all sorted out. Given this, we
can only conclude that Mr. Mizrahi is exploiting this issue to delay the aforesaid deposition in
defiance of the Court’s clear statement that discovery is not as of this date stayed.

        As to Defendants’ discovery deficiencies, Mr. Mizrahi is also needlessly delaying a much-
needed meet and confer regarding them. The original meet and confer was scheduled for January
14, 2021. But in yet another procedural impropriety, Mr. Mizrahi abruptly canceled it that day, at
the last minute, after filing what he mistakenly believed to be a motion to dismiss. Today, my
associate Rony Guldmann reached out to Mr. Mizrahi to reschedule this as soon as possible, given
the needless delays Mr. Mizrahi has already generated, and the latter was unwilling to meet until
late next week.
        Case 1:19-cv-00719-GHW Document 76 Filed 01/21/21 Page 2 of 2




       We respectfully ask the Court to either set a pre-motion conference date or to simply
compel Defendants to work with us in good faith to schedule a deposition and to meet and confer
regarding discovery deficiencies by January 25, 2021.

       We thank Your Honor for considering our request.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.
